--------------------------------------------------------------------------------

 
Exhibit 10-U
Return to 10-Q [appa10q208.htm]
 
[appalogo.gif]


July 2, 2008
 
Mr. Ronald J. Prentki

       

 
 
Dear Ron:
 
A. P. Pharma, Inc. (the “Company”) is pleased to offer you the position of
President and Chief Executive Officer of the Company.  The terms of your
employment with the Company are as set forth below:
 
1. Position.
 
a. Title.  You will become the President and Chief Executive Officer of the
Company, working out of the Company’s headquarters office in Redwood City,
California.  As such, you will report to the Company’s Board of Directors (the
“Board”).  Upon commencement of employment, you will also be appointed to serve
as a member of the Board, and as long as you are a Company employee you agree to
serve in such capacity without additional compensation.
 
b. Duties.  As President and Chief Executive Officer, you will have the duties,
responsibilities and authority customarily associated with such position as the
Company’s most senior executive officer, including responsibility for the
overall management of the Company.  You agree to the best of your ability and
experience that you will loyally and conscientiously perform all of your duties
and obligations to the Company.  During your employment, you further agree that
you:  (i) will devote substantially all of your business time and attention to
the business of the Company; (ii) will not render commercial or professional
services of any nature to any other person or organization, whether or not for
compensation, without the prior written consent of the Board which will not be
unreasonably withheld; and (iii) will not directly or indirectly engage or
participate in any business or activity that is competitive in any manner with
the business of the Company.  Nothing in this letter agreement will prevent you
from serving on advisory boards or boards of charitable organizations, so long
as such service does not unduly interfere with the performance of your duties to
the Company.  The Company also requests that you not accept nor seriously
discuss joining the board of any public or private for-profit company without
first seeking the permission of the Nominating and Governance Committee of the
Company.  While you are an executive officer and director of the Company, the
Company will assist you in satisfying your reporting obligations under Section
16 of the Securities Exchange Act of 1934 (the “Exchange Act”).
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 2
 
 
     2. Start Date.  Subject to fulfillment of any pre-conditions imposed by
this letter agreement, you will commence full-time employment with the Company
on a mutually agreed upon start date (the “Start Date”).
 
3. Compensation and Benefits.
 
a. Base Salary.  For all services rendered to the Company, you will receive a
bi-weekly base salary of not less than $16,346.15 (which on an annualized basis
equals $425,000), which will be paid in accordance with the Company’s regular
bi-weekly payroll practice. For purposes of this letter agreement, the term
“Base Salary” means the annual base salary set forth in this Section 3.a. or, to
the extent the amount of such Base Salary is adjusted upward from time to time
in the future pursuant to the Company’s annual review process, your annualized
base salary as applicable on the relevant date.  The Board’s Compensation and
Stock Option Committee (the “Committee”) will periodically review your Base
Salary followed by a recommendation to the board for possible increase, the
first such review will take place in not more than 12 months from the Start
Date.
 
b. Incentive Bonuses.  Except as set forth below with respect to the period
ending on December 31, 2008, you will be eligible to earn an annual incentive
bonus with an annual target amount equivalent to 50% of your Base Salary
(“Target Bonus”).  Your right to be paid an annual incentive bonus under this
Section 3.b. will be based on your continued employment throughout each
applicable performance period (subject to Section 7) and the satisfaction of
operating performance metrics and other milestones established by the Committee
in its sole discretion (but with input from you) with respect to such period,
all subject to final approval by the board.  Such performance metrics and
milestones will be established no later than 60 days after the start of the
applicable performance period; provided that with respect to 2008, such metrics
and milestones will be established on or before September 30, 2008.  The actual
amount of bonus paid, assuming certification by the Committee and subsequently
the board that the objectives have been achieved and the level of such
achievement, may be more or less than the Target Bonus amount.  Any bonus
payable under this Section 3.b. will be payable within 60 days following the end
of the applicable performance period (provided that you remain employed on the
last day of the applicable performance period).  With respect to 2008, any bonus
amount earned and that becomes payable will be pro-rated from your Start Date
through December 31, 2008.
 
c. Benefits.  The Company will provide you with the opportunity to participate
in benefits plans and programs of the Company, if any, to the extent your
position, tenure and other qualifications make you eligible to participate,
subject to any eligibility requirements imposed by such plans.  You will be
entitled to reasonable vacation time each year based on your reasonable judgment
as to an appropriate and beneficial amount of vacation time relative to the
responsibilities of your position.  You will be expected to use all vacation
time in the year earned.  You will not accrue any days of vacation time based
upon your days of service.  You will also be entitled to paid time off for
holidays based on the Company’s written policies as then in effect.  The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 3
 
    
         d. Indemnification.  Commencing as of the Start Date, you will be
covered under the Company’s insurance policies (the “Policies”) for directors’
and officers’ liability coverage and will be provided indemnification to the
maximum extent permitted by the Company’s Bylaws and Certificate of
Incorporation, including becoming a party to the Company’s standard
indemnification agreement (the “Indemnification Agreement”).  Such coverage and
indemnification will be on terms no less favorable than provided to any other
Company senior executive or director.  The indemnification and liability
insurance shall cover events occurring at any time during the period in which
you are rendering services in any capacity to the Company, even if such claims
are brought after the end of such service period in accordance with the terms of
the Policies and the Indemnification Agreement.  In the event of any claims
covered by them, you will be entitled to have your costs paid and fees advanced
by the Company in accordance with the terms of the Policies and the
Indemnification Agreement.  Provided it can do so on commercially reasonable
terms (as determined in the sole discretion of the Board), the Company agrees
during your tenure as Chief Executive Officer and, to the extent applicable to
you, thereafter to maintain at least the level of insurance coverage as is
provided for under the Policies as of the date of this letter agreement.
 
4. Equity Awards.
 
a. Initial Stock Option Grant.  Subject to your acceptance of this letter and
effective upon your Start Date, the Compensation Committee, under authorization
from the board, will grant you on the Start Date stock options (the “Options”)
to purchase 1,400,000 shares of the Company’s Common Stock with a per share
exercise price equal to the closing price of a share of the Company’s common
stock as reported on the Nasdaq Global Market on your Start Date.  The Option
shares in each Option will vest and become exercisable at the rate of 25% of the
total number of Option shares on the first anniversary of your Start Date and
l/48th of the total number of Option shares on that same date of each month
thereafter until you are completely vested.  Vesting will, of course, depend on
your continued and continuous service relationship with the Company.  The
Options may at your election be incentive stock options equal to the maximum
number of shares permissible under the Internal Revenue Code of 1986 and the
applicable Treasury Regulations (currently $100,000 of exercise price vesting in
each calendar year) which will be granted under the Company’s 2007 Equity
Incentive Plan, and will be nonstatutory options for the balance of the shares
which will be granted under either or both of the Company’s 2007 Equity
Incentive Plan and Non-Qualified Stock Plan.  Each Option will have a ten-year
term (subject to earlier termination in accordance with its terms), and will be
subject to the terms of the Stock Option Agreement between you and the Company
(which will incorporate the terms of Section 7.c.(ii) and Section 7.c.(iii)
below).  Except in the event of a termination of your employment for Cause, you
will be able to exercise those Option shares that were vested on your last day
of your service to the Company for, in the case of incentive stock options,
three months following such last day, and in the case of nonstatutory options,
one year following such last day.  In the event of a termination for Cause for
other than an act cited in Section 7.b.(i)(g), you will be able to exercise any
vested Options within three months following such Termination Date;  however, if
a termination for Cause results from your Inability to Perform Services or your
death, any vested Options as of the Termination Date may be exercised within one
year following such Termination Date.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 4
 
 
b. Subsequent Equity Awards.  Subject to the discretion of the Company’s Board
of Directors and the Committee, you may be eligible to receive additional grants
of stock options or other equity awards from time to time in the future, on such
terms and subject to such conditions as the Board shall determine as of the date
of any such award.
 
5. Pre-employment Conditions.
 
a. Confidentiality Agreement.  Your acceptance of this offer and commencement of
employment with the Company is contingent upon the execution, and delivery to an
officer of the Company, of the Company’s Employee Confidential Information and
Inventions Agreement a copy of which is attached as Exhibit I for your review
and execution (the “Confidentiality Agreement”), prior to or on your Start Date.
 
b. Right to Work.  For purposes of federal immigration law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States.  Such documentation must be provided to us
on your Start Date or our employment relationship will not become effective.
 
6. No Conflicting Obligations.  You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the material provisions of
this letter or the Company’s policies.  You are not to bring with you to the
Company, or use or disclose to any person associated with the Company, any
confidential or proprietary information belonging to any former employer or
other person or entity with respect to which you owe an obligation of
confidentiality under any agreement or otherwise.  The Company does not need and
will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.  Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.
 
7. Termination of Employment.
 
a. At-Will Employment.  Subject only to the Company’s obligations described in
Sections 3.d., 7, 8, and 9, your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason without further obligation.
 
b. Termination for Cause.  If the Company terminates your employment at any time
for Cause, your salary shall cease on the date of termination, and you will not
be entitled to any of the severance benefits detailed below other than payment
of items listed in clauses (i) through (iii) of the second paragraph of Section
7.c. and such other benefits as expressly required in such event by applicable
law or the terms of any applicable Company benefit plans
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 5
 
 
(i) Definition of Cause.  For purposes of this letter agreement, “Cause” shall
refer to any of the following that are materially injurious to the Company and
shall mean your:  (a) willful material or persistently repeated failure to
substantially perform your duties and responsibilities hereunder, resulting in a
timely written warning from the Board citing such failure/s (other than a
failure resulting from your complete or partial incapacity due to physical or
mental illness or impairment or disability); (b) willful act that constitutes
gross misconduct; (c) willful breach of a material provision of this letter
(including the Confidentiality Agreement); (d) material or willful violation of
a federal or state law or regulation applicable to the business of the Company;
(f) your indictment for a felony; or (g) your commission of a fraud against the
Company or any willful misconduct that brings the reputation of the Company into
material disrepute. No act or omission by you will be considered “willful”,
unless it is determined that it was committed without good faith or without a
reasonable belief that the act or omission was in the best interests of the
Company.  Executive’s death or Inability to Perform Services (as defined below)
shall also constitute Cause for termination. The foregoing is an exclusive list
of the acts or omissions that shall be considered “Cause”.  To effect a
termination for Cause, preceded by a written warning if effected under (a)
above, the Board will provide you with a written notice of its intent to effect
such a termination and the reason therefor and will give you 30 days from your
receipt of such notice in which to cure any act or omission giving rise to Cause
 
(ii) Definition of Inability to Perform Services.  For purposes of this
Agreement, Cause to terminate your employment based on the your inability to
perform services shall exist if any illness or other incapacity renders the you
physically or mentally unable to perform the essential functions of your
position, with or without reasonable accommodation, for a period in excess of 12
workweeks in any consecutive 12 month period (“Inability to Perform
Services”).  A physician selected in good faith by the Board shall make a
determination of whether you are physically or mentally unable to perform the
essential functions of your position, with or without reasonable accommodation,
subject to its review and consideration of all relevant information..
 
c. Termination Without Cause - Severance Benefits.  In no way limiting the
Company’s policy of employment at-will, if your employment terminates in a
manner that constitutes an Involuntary Termination (as defined below in Section
7.(iv)), the Company will offer certain severance benefits to you.  As a
condition to your receipt of such benefits, you are required to comply with your
continuing obligations to the Company (including the return of any Company
property), resign from all positions you hold with the Company including
membership on the Board (unless otherwise requested by the Board), and execute
the Company’s standard form of release agreement, as attached hereto as Exhibit
II, releasing any claims you may have against the Company, its agents and
successors.
 
Upon termination of your employment for any reason (the last day of your
employment is referred to as your “Termination Date”), you will receive the
following payments as of the Termination Date:  (i) all unpaid salary, if any,
accrued through the Termination Date; (ii) any bonuses earned prior to but
unpaid as of the Termination Date (including any such bonuses covered by Section
3.b.); and (iii) any unreimbursed business expenses and any unreimbursed
relocation expenses as specified in Section 9, both substantiated in accordance
with Company policy.  The amounts under clauses (i) through (iii) in the
preceding sentence shall be paid to you without the condition of your providing
the Company with any release of claims.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 6
 
 
(i) Payment Upon Involuntary Termination.  In the event that you experience an
Involuntary Termination, you will also be entitled to receive (i) cash severance
equal to an amount equal to 24 months of your then-current Base Salary and (ii)
continuance of payment by the Company of its portion of the health insurance
benefits provided to you immediately prior to your Involuntary Termination
pursuant to the terms of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) or other applicable law for a maximum of either 12
months following your Termination Date or until you become eligible for health
insurance coverage from another source, whichever occurs sooner (provided that
you must promptly inform the Company, in writing, if you become eligible for
health insurance coverage from another source within 12 months after the
termination)..  Subject to any delay required under Section 9 below, the cash
severance amount set forth in this Section 7.c.(i) shall be paid within 30 days
after an Involuntary Termination, subject to the Company’s receipt of your
effective release of claims referred to above.
 
(ii) Vesting Acceleration on Involuntary Termination occurring absent a Change
of Control.  In addition to the benefits provided in Section 7.c.(i) above, but
only with respect to an Involuntary Termination not covered by Section 7.c.(iii)
below, you will be entitled to additional vesting of equity incentives effective
as of your Termination Date such that as of the effective date of your
Involuntary Termination you will be treated as vested in a number of equity
incentive shares equal to the total number of equity incentive shares that would
have vested in accordance with their terms in the 12 month period following the
date of your Involuntary Termination in addition to the number of equity
incentive shares in which you would otherwise be vested in on the date of your
Involuntary Termination.
 
(iii) Change of Control Acceleration.  In the event:  (i) you experience an
Involuntary Termination in connection with a Change of Control (the Involuntary
Termination shall be deemed to be in connection with a Change of Control if the
Involuntary Termination occurs within 30 days prior to the Change of Control or
is required by the merger agreement or other instrument relating to such Change
of Control or is made at the express request of the other party to the
transaction constituting such Change of Control or within one year following a
Change of Control of the Company), you will 100% vest in all of the shares
subject to your outstanding and unvested equity incentives upon the effective
date of your Involuntary Termination; or (ii) if any of your equity incentives
are terminating in a Change of Control because the successor entity has not
agreed to assume or substitute for such equity incentives in connection with the
transaction, you will immediately vest in all such equity incentives for 100% of
the shares subject to such equity incentives effective on the date on which any
such equity incentive is terminating in connection with the transaction, as
applicable.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 7
 
 
As used herein, a “Change of Control” means the occurrence of any of the
following events:
 
                        (a) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;
 
                        (b) the consummation of the sale or disposition of all
or substantially all of the Company’s assets to any other person or entity
(other than to a wholly-owned subsidiary); or
    
                        (c) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner”(as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities
 
(iv) Definition of Involuntary Termination.  For purposes of this letter
agreement, an Involuntary Termination is any termination of your employment with
the Company or its acquirer or successor, as the case may be, which is
either:  (i) by the Company (or its acquirer or successor) without Cause; (ii)
by you for Good Reason; or (iii) the liquidation or dissolution of the Company
or its ceasing operations other than temporary cessation resulting from Acts of
God.
 
(v) Definition of Good Reason.  For purposes of this letter agreement, you will
have “Good Reason” to terminate your employment upon the occurrence of any of
the following without your express written consent:  (i) a change in your
responsibilities, titles or offices (including your position as a member of the
Board), or any removal of you from, or any failure to re-elect you to, any of
such positions, or causing you or requiring you to report to anyone other than
the Board, which has the effect of materially diminishing your responsibility or
authority, including without limitation that you are no longer the sole chief
executive officer of the Company;  (ii) a reduction of your Base Salary or
Target Bonus;  (iii) a material reduction in the level or kind of employee
benefits to which you were entitled immediately prior to such reduction with the
result that your overall benefits package is significantly reduced;  (iv) a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to you immediately
prior to such reduction;  (v) relocation of your primary place of business for
the performance of your duties to the Company to a location that is more than 50
miles from the location specified in Section l.a.;  (vi) any material breach of
a material provision of this letter agreement by the Company (including without
limitation the failure to timely provide you the cash compensation, equity
compensation and/or employee benefits owed you under this letter agreement);
or  (vii) any failure or refusal of a successor company to the Company’s
business to expressly agree in writing to assume the Company’s obligations
hereunder.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 8
 
 
(vi) No Obligation of You to Mitigate.  No payment or benefit made to you or to
be made to you pursuant to this letter agreement shall be subject to offset, as
the  amount of any payment provided for in this Section 7 shall not be reduced,
offset or subject to recovery by the Company by reason of any compensation
earned by you as the result of employment by another employer after your
Termination Date, or by reason of your failure to seek other employment, or
otherwise, except for the possible early termination of health insurance
benefits as provided in Section 7.c.(i).
 
8. Section 409A Tax Matters.  In the event that the Company determines that any
of your severance benefits payments fails to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Internal Revenue Code (the “Code”)
as a result of Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit
shall be accelerated to the minimum extent necessary so that the benefit is not
subject to the provisions of Section 409A(a)(1) of the Code;  for these
purposes, each severance payment is hereby designated as a separate payment and
will not collectively be treated as a single payment. (The payment schedule as
revised after the application of the preceding sentence shall be referred to as
the “Revised Payment Schedule.”)  However, in the event the payment of benefits
pursuant to the Revised Payment Schedule would be subject to Section 409A(a)(1)
of the Code, the payment of such benefits shall not be paid pursuant to the
Revised Payment Schedule and instead the payment of such benefits shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(1) of the Code. The Board shall attach
conditions to and/or adjust the amounts paid pursuant to this Section 8 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 8; provided, however, that no such
condition and/or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Code.
 
9. Relocation Reimbursement.  In addition to other benefits provided to you
herein by the Company, the Company will reimburse you for the following costs
and expenses:
 
a. up to $150,000 to cover expenses incurred by you in the sale of your home
(documented);  covered expenses include realtor commissions, transfer taxes,
legal fees, title insurance charges, escrow fees and other similar expenses
directly related to the sale of your home;
 
b. costs of moving usual household and personal goods;
 
c. costs of moving automobiles (if sold instead of moved, comparable credit
extended towards costs of additional house-hunting relocation trips);
 
d. up to three months of temporary housing;
 
e. up to three months storage of moved goods;
 
f. costs of a total of four house-hunting/relocation trips for you or your
spouse; and
 
g. costs of final move for you and your spouse.
 

--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 9
 
 
10. Miscellaneous.
 
a. Notice.  Notices and all other communications contemplated by this letter
agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
yourself, mailed notices shall be addressed to you at the home address that you
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Chairman of the Board.
 
b. Priority.  Terms and definitions specified in this letter agreement shall
supersede those contained within other supportive agreements, such as stock
option plans and their standard agreements.
 
c. Assignment.  This letter agreement shall not be assignable by either party
and shall be binding upon, and shall inure to the benefit of, the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties.  In the event that all or substantially all of the business, assets
and/or stock of the Company is sold or transferred, then this letter agreement
shall be binding on the transferee of the business, assets and/or stock.

 
We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me on or
before July 3, 2008, along with a signed and dated original copy of the Employee
Confidential Information and Inventions Agreement.  This letter, together with
the Employee Confidential Information and Inventions Agreement and the
agreements expressly referenced herein, set forth the terms of your employment
with the Company and supersede any prior representations or agreements, whether
written or oral.  This letter will be governed by the laws of California,
without regard to its conflict of laws provisions.  In the event of any conflict
in terms between this letter agreement and any other agreement between you and
the Company (including without limitation the two Attachments and the other
agreements referenced herein), the terms of this letter agreement shall
prevail.  This letter agreement may not be modified or amended, except by a
written agreement, signed by the Chairman of the Board and yourself.  No waiver
by either party of any breach of, or of compliance with, any condition or
provision of this letter agreement by the other party shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time.
 

 


--------------------------------------------------------------------------------

Return to Top
 
Return to 10-Q [appa10q208.htm]
 
Mr. Ronald J. Prentki
July 2, 2008
Page 10

 


 
Very truly yours,


A.P. PHARMA, INC.
 




By:              /s/ Paul
Goddard                                                                  
Paul Goddard, Chairman of the Board
 
 
ACCEPTED AND AGREED:


Ronald J. Prentki
 
  /s/ Ronald J. Prentki                    Date  July 3, 2008                
Signature
 
Exhibit I:                                 Employee Confidential Information and
Inventions Agreement
Exhibit II:                                Form of Release of Claims

 


--------------------------------------------------------------------------------

